Citation Nr: 1720454	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  09-23 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had verified active service from September 1962 to August 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This case is now under the jurisdiction of the VA RO in Oakland, California.

The Board remanded this case in August 2015 so that the RO could schedule the Veteran for a Travel Board hearing.

In January 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The probative evidence of record shows that it is at least at likely as not that the Veteran had service in the Republic of Vietnam during the Vietnam Era; therefore, the Veteran is presumed to have been exposed to herbicide agents during his active service.

2.  The competent evidence of record shows that the Veteran was treated for prostate cancer during the appeal period and continues to have residuals of that condition; prostate cancer is  presumed to be related to his in-service exposure to herbicide agents.



CONCLUSION OF LAW

The criteria for entitlement to service connection for prostate cancer and the residuals thereof have been met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 1116, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  In this decision, the Board grants entitlement to service connection for prostate cancer and the residuals thereof.  This represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with the notification and assistance requirements is deemed to be harmless error, and further discussion of VA's compliance with those duties is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish service connection, the evidence generally must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
 
Additionally, the law provides that "a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); see also 38 C.F.R. § 3.307.  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain disabilities, to include prostate cancer, shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are otherwise met.  38 C.F.R. § 3.309(e).

Analysis

The Veteran contends that he has been treated for prostate cancer and that the cancer and its residuals are related to his active service.  He has indicated that he served aboard the USS Mount Katmai during the Vietnam Era.  At the January 2016 Board hearing, he testified that, while on the ship, he was "in Vietnam off and on from '66 to '72, like six months of every year" and would travel down the coast of Vietnam, to include the ports in Da Nang and Saigon.  While in Da Nang and Saigon, he left the ship "for reloading ammunition, taking some old stuff out and putting some new stuff in, and we were out of there, like a two hour . . . visit."

The medical treatment records show that the Veteran was diagnosed with prostate cancer based on a biopsy and an elevated prostate-specific antigen (PSA) level of 5.98 in June 2007 and subsequently underwent eight weeks of radiation therapy.  He was then prescribed medications, and his PSA levels decreased to 1.75 and 2.15 in December 2007 and 1.11 in June 2008.  In July 2008, it was determined that he had only a low risk for reoccurrence of the prostate cancer.  He testified at the January 2016 Board hearing that he continues to take medications to prevent reoccurrence of the prostate cancer.  Accordingly, the record shows that the current disability element for service connection has been met, and the question remaining for consideration is whether the Veteran's prostate cancer and the residuals thereof are, or may be presumed to be, etiologically related to his active service.

The Veteran's DD 214 reflects that his awards included the Vietnam Campaign Medal.  The Veteran's service treatment records include treatment notes and immunization records reflecting service on the USS Mount Katmai from 1966 through 1970.  A response from the Defense Personnel Records Image Retrieval System (DPRIS) obtained in January 2009 summarizes the command histories for the USS Mount Katmai from 1966 to 1968.  According to the DPRIS response, during that period, the USS Mount Katmai conducted operations in the South China Sea off the coast of the Republic of Vietnam and on Yankee Station in the Gulf of Tonkin, providing replenishments of ammunition, fuel, mail, personnel, and food to fleet units and naval gunfire support units operating in the coastal waters of the Republic of Vietnam.

The Board finds that the service treatment records and the January 2009 DPRIS response support the Veteran's statements.  Specifically, they show that he served on the USS Mount Katmai in or around the years he reported.  In addition, they support his account of traveling down the coast of Vietnam.  The Board further finds the Veteran's testimony of having gone ashore in Da Nang and Saigon to obtain supplies to be credible given the nature of the USS Mount Katmai's activities during that period, which included replenishing other ships with supplies.  See 38 U.S.C.A. § 1154(a) (due consideration shall be given to the places, types, and circumstances of a veteran's service as shown by such veteran's service record and the official history of each organization in which such veteran served).  There is no evidence of record to impugn the Veteran's credibility on the matter.  Therefore, the Board concludes that the probative evidence of record shows that it is at least at likely as not that the Veteran had service in the Republic of Vietnam during the Vietnam Era.  Accordingly, he is presumed to have been exposed to herbicide agents during his active service.

As discussed above, the Veteran's post-service medical records reflect a diagnosis of prostate cancer that manifested to a compensable degree.  Prostate cancer may be service connected on a presumptive basis, as due to in-service exposure to herbicide agents.  Therefore, the Board concludes that service connection for prostate cancer and the residuals thereof is warranted on a presumptive basis.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for prostate cancer and the residuals thereof is granted.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


